Citation Nr: 1424642	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-30 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to February 1963 and from April 1964 to March 1972.

This matter comes to the Board of Veterans' appeals (Board) on appeal from a January 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for PTSD to which it assigned a 30 percent initial evaluation.  The Veteran is contesting the initial evaluation assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development of the evidence is necessary before the Board may adjudicate this claim.  Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The record does not contain any VA mental health treatment notes dated after December 2010.  In November 2011, the Veteran indicated that he was still receiving VA mental health treatment and that he had an appointment scheduled to take place that month.  Thus, VA mental health treatment notes dated from December 2010 to the present must be associated with the record.

2.  In his April 2011 notice of disagreement, the Veteran suggested that his PTSD had worsened and indicated that his symptoms were much more severe than those associated with a 30 percent evaluation.  Thus, a VA examination to determine the current severity of his PTSD is necessary.  All PTSD symptoms should be described in detail and the severity of each should be described.  The impact of PTSD upon employability should be discussed.  A global assessment of function score should be assessed.

The examiner should review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether the requested review took place.  A rational for all opinions and conclusions should be provided.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



